DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election of Species 14, figure 12F, claims 1-7, in paper filed on 6/30/22 is acknowledged.  Because Applicants did not present any argument, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinjiroh Yamane (DE 4201936).
	Regarding claim 1, Shinjiroh discloses an assembly structure comprising:
a main body (1), having a first receiving slot (see the drawing below), 
a first engagement slot (see the drawing below),
a first magnetic component (11) and 
a first main body surface (5),
wherein the first receiving slot (see the drawing below) penetrates first main body surface (5) to form a first main body opening on the first main body surface (5), 
the first engagement slot (see the drawing below) is communicated with the first receiving slot (see the drawing below), and 
the first engagement slot (see the drawing below) receives the first magnetic component (11); and 
a first inserting component (3), having a first magnetic component receiving slot (8); 
the first inserting component (3) is inserted into the first receiving slot (see the drawing below) via the first main body opening;
first magnetic component (11) moves into the first magnetic component receiving slot (8).
[AltContent: textbox (1st Engagement slot )][AltContent: arrow][AltContent: textbox (1st receiving slot)][AltContent: arrow]
    PNG
    media_image1.png
    52
    5
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    261
    293
    media_image2.png
    Greyscale

Regarding claim 2, which depends from claim 1 Shinjiroh discloses: 
a portion of the first magnetic component (11) moves into the first magnetic component receiving slot (8), and other portion of the first magnetic component stay in the first engagement slot (see the drawing below).
    PNG
    media_image3.png
    267
    430
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the magnetic assembly structure comprising the main body further has a second receiving slot, a second engagement slot, a second magnetic component and a second main body surface, wherein the second receiving slot penetrates second main body surface to form a second main body opening on the second main body surface, the second engagement slot is communicated with the second receiving slot, and the second engagement slot receives the second magnetic component; the first engagement slot and the second engagement slot are disposed between the first receiving slot and the second receiving slot, or alternatively, the first receiving slot and the second receiving slot are disposed between the first engagement slot and the second engagement slot; the magnetic assembly structure further comprises a second inserting component which has a second magnetic component receiving slot; the second inserting component is inserted into the second receiving slot via the second main body opening, and the second magnetic component moves into the second magnetic component receiving slot.
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
August 24, 2022

/BERNARD ROJAS/Primary Examiner, Art Unit 2837